DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Claim Interpretation
Regarding limitations recited in claims 25-44 which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the fixed volume of fluid" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the fixed amount of fluid” is one way to resolve the indefiniteness issue.
Claim 25 recites the limitation "the fixed volume of fluid" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the fixed amount of fluid” is one way to resolve the indefiniteness issue.
Claims 26-35 depend on claim 25.
Claim 36 recites the limitation "the vacuum controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 26 is one way to resolve the indefiniteness issue.
Claim 36 recites the limitation "the plunger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a plunger” is one way to resolve the indefiniteness issue.
Claims 37-40 depend on claim 25.
Claim 41 recites the limitation "the vacuum controller" in line 1 and line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 26 is one way to resolve the indefiniteness issue.
Claim 42 recites the limitation "the vacuum controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the claim to depend from claim 26 is one way to resolve the indefiniteness issue.
Claim 43 recites the limitation "the collected fluid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the drawn fluid” is one way to resolve the indefiniteness issue.
Claim 44 recites the limitation "the chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the fluid chamber” is one way to resolve the indefiniteness issue.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tervamaki et al (USP 4,690,005).
Regarding claim 25, Tervamaki discloses a sample collection device (Fig. 1a, Fig. 2), comprising:
an exterior housing (see: exterior of the device);
a fluid chamber configured to receive and retain a fluid (see: interior volume of the device), the fluid chamber comprising an opening (see: mouth 17 of dosage tip 7); and
an actuatable fluid controller configured to actuate from a first position to a second position (see: piston 15, spring 27, adjustment shaft 11, adjustment knob 38, operating lever 2),
wherein the fluid chamber defines a volume, wherein the fluid chamber is at least partially disposed within the exterior housing  (see: interior volume of the device),
wherein the actuatable fluid controller, when in the second position, is configured to draw in a fixed amount of the fluid into the fluid chamber through the opening, the amount of fluid being fixed by either a part of the exterior housing, or a part disposed within the exterior housing, the part thereby limiting an extent to which the fluid controller draws in fluid (see: piston 15, spring 27, adjustment shaft 11, adjustment knob 38, operating lever 2);
wherein the actuatable fluid controller is further configured to thereby store the fixed volume of fluid in the fluid chamber, as the fixed volume of fluid is drawn sequentially through the opening and then into the fluid chamber by the actuatable fluid controller (see: liquid A, which is drawn through the mouth 17 of the dosage tip 7 and into the interior volume of the device).
Regarding claim 26, Tervamaki further discloses the actuatable fluid controller is a vacuum controller (see: piston 15, spring 27, adjustment shaft 11, adjustment knob 38, operating lever 2).
Regarding claim 27, Tervamaki further discloses the vacuum controller, when in the second position, is configured to create or release a vacuum, wherein the vacuum is configured to draw in a fixed amount of the fluid into the fluid chamber through the opening, the amount of fluid being fixed by either a part of the exterior housing, or a part disposed within theMailed August 10, 2021Attorney Reference No. 57855-704.302 exterior housing, the part thereby limiting an extent to which the vacuum controller draws in fluid (see: piston 15, spring 27, adjustment shaft 11, adjustment knob 38, operating lever 2).
Regarding claim 28, Tervamaki further discloses the vacuum controller is configured to create the vacuum within the fluid chamber (see: piston 15, spring 27, adjustment shaft 11, adjustment knob 38, operating lever 2).
Regarding claim 29, Tervamaki further discloses the fluid chamber comprises an internal stored vacuum (see: interior volume of the device, including cylinder 30).
Regarding claim 30, Tervamaki further discloses the internal stored vacuum is actuated by the vacuum controller (see: piston 15, spring 27, adjustment shaft 11, adjustment knob 38, operating lever 2) and is configured to draw in the fixed amount of the fluid into the fluid chamber through the opening when actuated (see: liquid A, which is drawn through the mouth 17 of the dosage tip 7 and into the interior volume of the device).
Regarding claim 31, Tervamaki further discloses the fluid chamber is further configured to store the fixed amount of fluid (see: liquid A which is held within the interior volume of the device).
Regarding claim 32, Tervamaki further discloses the device is preloaded with a liquid reagent or a dried reagent (see: liquid B).
Regarding claim 33, Tervamaki further discloses the fluid chamber comprises a reagent (see: liquid B which is held within the interior volume of the device).
Regarding claim 34, Tervamaki further discloses the device further comprises a membrane (see: diaphragm 24).
Regarding claim 35, Tervamaki further discloses the vacuum controller comprises a plunger, a spring, or a valve (see: piston 15, spring 27).
Regarding claim 36, Tervamaki further discloses the vacuum controller further comprises a syringe unit (see: cylinder 30), wherein the plunger is positioned within the syringe unit (see: piston 15).
Regarding claim 37, Tervamaki further discloses the vacuum controller further comprises seals (see: seal on the edge of piston 15 which interfaces with cylinder 30, diaphragm 24).
Regarding claim 38, Tervamaki further discloses the opening comprises a sample port  (see: mouth 17 of dosage tip 7).
Regarding claim 39, Tervamaki further discloses a fluid channel fluidically connecting the sample port and the fluid chamber (see: interior volume of dosage tip 7), the device further comprising an adaptor which interfaces with the sample port (see: valve unit 5).
Regarding claim 40, Tervamaki further discloses the sample port comprises a straw, a membrane, a Luer lock, or valve (see: mouth 17 of dosage tip 7).
Regarding claim 41, Tervamaki further discloses the vacuum controller further comprises a trigger, wherein the trigger actuates the vacuum controller (see: operating lever 2).
Regarding claim 42, Tervamaki further discloses the vacuum controller is configured to permit a user to measure a sample (see: volume displayed in windows 36, 37).
Regarding claim 43, Tervamaki further discloses the device is further configured to expel an amount of the collected fluid (Fig. 3).
Regarding claim 44, Tervamaki further discloses the chamber comprises multiple stops, with each stop collecting a portion of fluid (see: adjustment shaft 11, adjustment knob 38, which controls the volume drawn by the piston 15).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797